Citation Nr: 1818199	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to January 1974 and from April 1974 to November 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A February 2017 Memorandum Decision from the United States Court of Appeals for Veterans Claims vacated and remanded the portions of the Board's January 2015 decision that denied service connection for lumbar spine and psychiatric disabilities.  The Court noted in its decision that the Board did not consider positive evidence of back pain and treatment from as early as weeks after separation from service in November 1974.  The Veteran asserted, and the Court agreed, that consideration was not given to that medical evidence of back symptomatology directly after service, to potentially establish continuity of symptomology.  

In September 2017, the Board remanded the Veteran's claims in accordance with the Court's remand instructions to obtain another VA medical opinion which explicitly considers the Veteran's claim that his back condition arose shortly after service in 1974.  In a December 2017 VA examination, the examiner, after review of the Veteran's medical history and claims file, again found that the claimed back disability was not etiologically related to any incident during the Veteran's active service, to include a fall prior to separation.  The examiner only briefly noted the Veteran's 1974 claim of back pain, with no further comment or discussion, only noting that the Veteran was admitted for back issues in 1987.   

The Board finds that the December 2017 VA examination and opinion to be incomplete, as it does not explicitly address and discuss the Veteran's assertions of continuity of symptoms for his back disability since active service, to include treatment for his back directly after service in 1974.  The Board notes that remand by the Board confers upon the Veteran, as a matter of law, the right to substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  The September 2017 remand requested that the examiner to explicitly speak to the Veteran's contention of continuity of symptoms since service, to specifically include discussion of 1974 treatment for the back.  The December 2017 VA examiner only mentioned, in passing, the initial treatment note for the Veteran's back in 1974, and did not provide any discussion of the Veteran lay statements, or treatment record, regarding continuity of symptoms since service.  Therefore, the Board finds that the December 2017 opinion must be considered incomplete.  Consequently, further development is required to address the nature and etiology as it related directly to any injury or incurrence of the Veteran's active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With regard to the claim for a psychiatric disability, claimed as secondary to a back disability, the Board finds that claim is inextricably intertwined with the claim for service connection for a back disability which is being remanded, as remand is also required for the claim.  Harris v. Derwinski, 1Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information sufficient to identify and locate any existing records to substantiate any continued symptoms or manifestations of a back disability directly after service until present.  All attempts to procure records should be documented in the file.  

2.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of any lumbar spine disability.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a lumbar spine disability as a result of service or any event, disease, or injury during service.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.  The examiner must reconcile any opinion with the examinations and opinions already of record.  The examiner must explicitly discuss the Veteran's lay statements and any positive evidence of continuity of symptoms since active service.  That specifically includes, but is not limited to, the VA treatment record from November 1974, where the Veteran sought treatment for back pain only weeks after separation from service.  The examiner is asked to demonstrate not only consideration of that evidence but explicitly note in discussion how that evidence of treatment and those lay statements of continuity of symptoms by the Veteran are considered in terms of determining the ultimate conclusion regarding the etiology of any current back disability.   

4.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

